PER CURIAM:
Phillips appeals from summary judgment granted in favor of Alabama Credit Corp. Phillips was charged with violations of §§ 12(2), 17 of the Securities Act of 1933, 15 U.S.C.A. §§ 77l(2), 77q, and the Alabama misrepresentation statute, 7 Ala.Code § 108 (1958).1
 Phillips claims that fraudulent intent need be proved and that he was entitled to have the jury determine that issue. It is clear that intent need not be proved in § 12(2) and § 17 cases. Wilko v. Swan, 1953, 346 U.S. 427, 431, 74 S.Ct. 182, 184, 98 L.Ed. 168, 173; S.E.C. v. Capital Gaines Research Bureau, 1963, 375 U.S. 180, 192, 195, 84 S.Ct. 275, 283, 11 L.Ed.2d 237, 246, 248. Here, the fact that Phillips had committed the fraudulent acts was overwhelmingly proved by affidavit. Indeed, Phillips' own deposition contains admissions that he participated in the fraudulent scheme.
The District Court found that there was no genuine issue as to any material fact regarding Phillips’ fraudulent acts. We agree.
Affirmed.

. This is a companion case to Nelson and Phillips v. Alabama Credit Corp., 403 F.2d 692, decided this day, which involved violations of these same statutes.